EXHIBIT 10.3

FOUNDATION COAL HOLDINGS, INC.

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, is made effective as of June 29, 2007 (the “Award Date”),
between Foundation Coal Holdings, Inc. (the “Company”) and Kurt D. Kost (the
“Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that the Participant be awarded the Restricted
Stock Units provided for herein pursuant to the Plan and the terms set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

(a) Actual EBITDA: “EBITDA” as defined in the Credit Agreement dated as of
July 30, 2004, and amended and restated as of July 7, 2006, by and among
Foundation PA Coal Company, as borrower, FC 2 Corp. and Foundation Coal
Corporation, as guarantors, and the lenders named therein as in effect on the
date hereof. More specifically defined as income (or loss) from continuing
operations, plus interest expense, net of interest income, income tax expense
(benefit), accretion on asset retirement obligations, and depreciation,
depletion and amortization plus or minus other adjustments as specified in
Foundation Coal’s bank credit agreement.

(b) Actual Free Cash Flow: In respect of a fiscal year, EBITDA less the sum of
capital expenditures as set forth in the Company’s unaudited financial
statements; provided that the Compensation Committee may make such equitable
adjustments to capital expenditures as it reasonably deems to be appropriate in
order to achieve the intention of this Agreement after giving effect to
significant events including, without limitation, acquisitions, dispositions,
mergers or similar transactions.



--------------------------------------------------------------------------------

(c) Actual EBITDA/Revenue Margin: In respect of a fiscal year, the actual EBITDA
divided by the Revenue as reported in the December 31st audited Statement of
Consolidated Operations and Comprehensive Income (Loss) multiplied by 100 to
result in a percentage.

(d) Actual Production: In respect of a fiscal year, the sum of (i) tons produced
in the East and (ii) tons produced in the West divided by 5.

(e) Disability: Participant becomes physically or mentally incapacitated so as
to be unable to perform the essential functions of Participant’s duties.

(f) Earned Portion: At any time, the portion of the Restricted Stock Units which
have become earned, as described in Section 3 of this Agreement.

(g) EBITDA Restricted Stock Unit: A Restricted Stock Unit with respect to which
the terms and conditions are set forth in Section 3(b) of this Agreement.

(h) EBITDA/Revenue Margin Restricted Stock Unit. A Restricted Stock Unit with
respect to which the terms and conditions are set forth in Section 3(d) of this
Agreement.

(i) Free Cash Flow (“FCF”) Restricted Stock Unit: A Restricted Stock Unit with
respect to which the terms and conditions are set forth in Section 3(c) of this
Agreement.

(j) Performance Actual: Each of the Actual EBITDA, Actual Free Cash Flow, Actual
EBITDA/Revenue Margin, and Actual Production.

(k) Performance Date. Each of December 31, 2007 and December 31, 2008.
Restricted Stock Units earned on these dates do not vest, until February 28,
2009.

(l) Performance Target: Each of the Target EBITDA, Target Free Cash Flow, Target
EBITDA/Revenue Margin, and Target Production.

(m) Plan: The Foundation Coal Holdings, Inc. 2004 Stock Incentive Plan, as
amended and restated December 14, 2006, as the same may be further amended,
supplemented or modified from time to time.

(n) Production Restricted Stock Unit. A Restricted Stock Unit with respect to
which the terms and conditions are set forth in Section 3(e) of this Agreement.

(o) Restricted Stock Units: Collectively, the Time Restricted Stock Units,
EBITDA Restricted Stock Units, FCF Restricted Stock Units, EBITDA/Revenue
Margin, and Production.

(p) Retirement: Voluntary termination by the Participant on or after the
attainment of age 55.

 

2



--------------------------------------------------------------------------------

(q) Target EBITDA: $270.8 million in respect of 2007 and $222.1 million in
respect of 2008; provided, that the Board may make such equitable adjustments to
Target EBITDA as it reasonably deems to be appropriate (including adjustments
made as a result of acquisitions, dispositions, mergers, recapitalizations,
reorganizations, consolidations, spin-offs, distributions, other extraordinary
transactions, other changes in the structure of the Company or any of its
Affiliates, or significant capital expenditures so that Target EBITDA equitably
reflects the basis for determining Actual EBITDA for the period in question).

(r) Target Free Cash Flow: $92.4 million in respect of 2007 and $154.0 million
in respect of 2008; provided that the Board may make such equitable adjustments
to Target Free Cash Flow as it reasonably deems to be appropriate in order to
achieve the intention of this agreement after giving effect to significant
events including, without limitation, acquisitions, dispositions, mergers or
similar transactions.

(s) Target EBITDA/Revenue Margin: 20% with respect to 2007 and 2008; provided
that the Board may make such equitable adjustments to Margin as it reasonably
deems to be appropriate in order to achieve the intention of this Agreement
after giving effect to significant events including , without limitation,
acquisitions, dispositions, mergers, or similar transactions.

(t) Target Production: 28.9 million in respect of 2007 and 29.1 million in
respect of 2008; provided that the Board may make such equitable adjustments to
Target Production as it reasonably deems to be appropriate in order to achieve
the intention of this Agreement after giving effect to significant events
including, without limitation, acquisitions, dispositions, mergers or similar
transactions.

(u) Time Restricted Stock Units. A Restricted Stock Unit with respect to which
the terms and conditions are set forth in Section 3(a) of this Agreement.

2. Award of Restricted Stock Units. The Company hereby awards to the
Participant, subject to the terms and conditions of this Agreement and the Plan,
10,920 Time Restricted Stock Units, 6,368 EBITDA Restricted Stock Units, 6,368
FCF Restricted Stock Units, 6,368 EBITDA/Revenue Margin Restricted Stock Units,
and 6,368 Production Restricted Stock Units. The Participant shall not possess
any incidents of ownership (including, without limitation, dividend and voting
rights) in Shares in respect of the Restricted Stock Units until such Restricted
Stock Units have vested and been distributed to the Participant in the form of
Shares. A Restricted Stock Unit is an unfunded, unsecured right of the
Participant to receive a share of the Company’s common stock, par value $0.01
per share (the “Shares”).

3. Earning of the Restricted Stock Units.

(a) Time Restricted Stock Units. Subject to the Participant’s continued
Employment with the Company and its Affiliates (except as provided in
Section 3(g)) through February 28, 2009, the Time Restricted Stock Units shall
be earned with respect to one-half of the Shares on December 31, 2007 and
one-half on December 31, 2008.

 

3



--------------------------------------------------------------------------------

(b) EBITDA Restricted Stock Units. Subject to the Participant’s continued
Employment with the Company and its Affiliates (except as provided in
Section 3(g)) through February 28, 2009, the EBITDA Restricted Stock Units shall
be earned with respect to one-half of the Shares subject to the EBITDA
Restricted Stock Units on December 31, 2007 and one-half on December 31, 2008 to
the extent that the Actual EBITDA for the fiscal year ending on such Performance
Date equals or exceeds the Target EBITDA for such fiscal year. The minimum level
of performance at which EBITDA Restricted Stock Units can be earned is
eighty-five percent (85%) of Actual EBITDA. At this minimum level, fifty percent
(50%) of the one-half of the EBITDA Restricted Stock Units can be earned on each
Performance Date. Below the minimum level of performance, zero percent (0%)
EBITDA Restricted Stock Units can be earned. EBITDA Restricted Stock Units will
be straight line interpolated for performance falling between target and minimum
levels.

(c) FCF Restricted Stock Units. Subject to the Participant’s continued
Employment with the Company and its Affiliates (except as provided in
Section 3(g)) through February 28, 2009, the FCF Restricted Stock Units shall be
earned with respect to one-half of the Shares subject to the FCF Restricted
Stock Units on December 31, 2007 and one-half on December 31, 2008 to the extent
that the Actual Free Cash Flow for the fiscal year ending on such Performance
Date equals or exceeds the Target Free Cash Flow for such fiscal year. The
minimum level of performance at which FCF Restricted Stock Units can be earned
is eighty-five percent (85%) of Actual Free Cash Flow. At the minimum level,
fifty percent (50%) of the one-half of the FCF Restricted Stock Units can be
earned on each Performance Date. Below this minimum level of performance, zero
percent (0%) FCF Restricted Stock Units can be earned. FCF Restricted Stock
Units will be straight line interpolated for performance falling between target
and minimum levels.

(d) EBITDA/Revenue Margin Restricted Stock Units. Subject to the Participant’s
continued Employment with the Company and its Affiliates (except as provided in
Section 3(g)) through February 28, 2009, the EBITDA/Revenue Margin Restricted
Stock Units shall be earned with respect to one-half of the Shares subject to
the EBITDA/Revenue Margin Restricted Stock Units on December 31, 2007 and
one-half on December 31, 2008 to the extent that the Actual EBITDA/Revenue
Margin for the fiscal year ending on such Performance Date equals or exceeds the
Target EBITDA/Revenue Margin for such fiscal year. The minimum level of
performance at which EBITDA/Revenue Margin Restricted Stock Units can be earned
is eighty-five percent (85%) of Actual EBITDA/Revenue Margin. At the minimum
level, fifty percent (50%) of the one-half of the EBITDA/Revenue Margin
Restricted Stock Units can be earned on each Performance Date. Below this
minimum level of performance, zero percent (0%) EBITDA/Revenue Margin Restricted
Stock Units can be earned. EBITDA/Revenue Margin Restricted Stock Units will be
straight line interpolated for performance falling between target and minimum
levels.

(e) Production Restricted Stock Units. Subject to the Participant’s continued
Employment with the Company and its Affiliates (except as provided in
Section 3(g)) through February 28, 2009, the Production Restricted Stock Units
shall be earned with respect to one-half of the Shares subject to the Production
Restricted Stock Units on December 31, 2007 and one-half on December 31, 2008 to
the extent that the Actual Production for the fiscal year ending on such
Performance Date equals or exceeds the Target Production for such fiscal year.
The minimum level of performance at which Production Restricted Stock Units can
be earned

 

4



--------------------------------------------------------------------------------

is eighty-five percent (85%) of Actual Production. At the minimum level, fifty
percent (50%) of the one-half of the Production Restricted Stock Units can be
earned on each Performance Date. Below this minimum level of performance, zero
percent (0%) Production Restricted Stock Units can be earned. Production
Restricted Stock Units will be straight line interpolated for performance
falling between target and minimum levels.

(f) Catch-Up. Notwithstanding the foregoing and subject to the Participant’s
continued employment with the Company and its Affiliates, if a Performance
Actual does not exceed the applicable Performance Target with respect to fiscal
years 1 and 2 (a “Missed Year”) but the sum of the Performance Actuals for the
Missed Year and the subsequent fiscal year (the “Excess Year”) equals or exceeds
the sum of the applicable Performance Targets for such Missed Year and Excess
Year, then the Restricted Stock Unit shall become earned with respect to
one-half (1/2) the Shares subject to the applicable Performance Target in
respect of such Missed Year.

(g) Retirement, Death or Disability. Notwithstanding the foregoing, in the event
that the Participant’s Employment terminates due to death, disability, or
retirement, the Participant shall be deemed earned in the Restricted Stock Units
that would have been earned on the Performance Dates prior to Participant’s
termination. These earned Restricted Stock Units will become vested on
February 28, 2009 and Earned Portion of the Restricted Stock Units shall be
issued or transferred to the Participant, or the Participant’s estate in the
event of death, pursuant to Section 4(a).

(h) Change in Control. Upon a Change in Control, the Time Restricted Stock Units
shall, to the extent not previously cancelled or expired, immediately become one
hundred percent (100%) earned and vested. Upon a Change in Control, the
Performance Restricted Stock Units shall, to the extent not previously cancelled
or expired, immediately become earned and vested with respect to one hundred
percent (100%) of the number of Restricted Stock Units subject to the
Performance Targets.

4. Delivery of Shares Underlying the Restricted Stock Units.

(a) In General. Unless earlier cancelled pursuant to Section 4(b) below, on
February 28, 2009, the Company shall issue or cause there to be transferred to
the Participant a number of Shares equal to the Earned Portion of the Restricted
Stock Units awarded to the Participant under this Agreement and all the unearned
Restricted Stock Units subject to this Agreement shall be cancelled.

(b) Termination of Employment. If the Participant’s Employment terminates for
any reason, the Restricted Stock Units shall, to the extent not then earned, be
immediately cancelled by the Company without any payment or other consideration.

(c) Registration or Qualification. Notwithstanding any other provision of the
Plan or this Agreement to the contrary, absent an available exemption to
registration or qualification, a Restricted Stock Unit may not be delivered
prior to the completion of any

 

5



--------------------------------------------------------------------------------

registration or qualification of the Restricted Stock Units or the Shares to
which they relate under applicable state and federal securities or other laws,
or under any ruling or regulation of any governmental body or national
securities exchange that the Committee shall in its sole reasonable discretion
determine to be necessary or advisable.

(d) Certificates. As soon as practicable following the vesting of the Shares
subject to the Restricted Stock Units, the Company shall issue certificates in
the Participant’s name for such Shares. However, the Company shall not be liable
to the Participant for damages relating to any delays in issuing the
certificates to the Participant, any loss by the Participant of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves.

5. Legend on Certificates. The certificates representing the Shares issued to
the Participant in respect of the Restricted Stock Units may be subject to such
stop transfer orders and other restrictions as the Committee may deem reasonably
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed, any applicable federal or state laws or the Company’s
Certificate of Incorporation and Bylaws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

6. Transferability. Unless otherwise determined by the Committee, a Restricted
Stock Unit may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

7. Withholding. The Company or its Affiliate shall have the right to withhold
from any payment due or transfer of the Shares made with respect to the
Restricted Stock Units, any applicable withholding taxes in respect of the
Restricted Stock Units or any payment or transfer with respect to the Restricted
Stock Units or under the Plan and to take such action as may be necessary in the
option of the Company to satisfy all obligations for the payment of such taxes.

8. Securities Laws. Upon the acquisition of any Shares in respect of the
Restricted Stock Units, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

9. Notices. Any notice under this Agreement shall be addressed to the Company in
care of its General Counsel at the principal executive office of the Company and
to the Participant at the address appearing in the personnel records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

 

6



--------------------------------------------------------------------------------

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws.

11. Restricted Stock Units Subject to the Plan. By entering into this Agreement,
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The Restricted Stock Units and the Shares received in
respect of the Restricted Stock Units are subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Any
counterpart or other signature hereupon delivered by facsimile shall be deemed
for all purposes as constituting good and valid execution and delivery of this
Agreement by such party.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

FOUNDATION COAL HOLDINGS, INC.

By:

 

/s/ Michael R. Peelish

Its:

  Sr. VP Safety and Human Resources  

/s/ Kurt D. Kost

  Kurt D. Kost

 

7